MEMORANDUM **
Donald James Engel appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition challenging the Bureau of Prisons’ (“BOP”) method for calculating good-time credits. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Engel contends that the BOP’s procedure for calculating good-time credits un*716der 18 U.S.C. § 3624(b) contradicts the plain language of the statute, is contrary to legislative intent, offends the Rule of Lenity, is not entitled to Chevron deference, and is unconstitutional. These contentions are foreclosed by Mujahid v. Daniels, 413 F.3d 991, 998-99 (9th Cir.2005), and Pacheco-Camacho v. Hood, 272 F.3d 1266, 1270-72 (9th Cir.2001). We reject Engel’s contention that Pacheco-Camacho has been overruled by the concurring opinion in Crandon v. United States, 494 U.S. 152, 177-78, 110 S.Ct. 997, 108 L.Ed.2d 132 (1990). Accordingly, the district court’s judgment is affirmed.
Engel’s motion for the appointment of counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.